Citation Nr: 1736432	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-38 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they were caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was infantry fire crewman.  Additionally, the Veteran is competent to report in-service noise exposure during service.  As such, acoustic trauma during service is conceded.

The Veteran underwent a VA audiology examination in July 2013.  The examination report notes that the Veteran was exposed to heavy weapons noise during service.  He reported a bilateral hearing loss, left worse than right, which began during service.  The examiner noted that the Veteran does not meet the criteria for a diagnosis of right ear hearing loss disability for VA purposes; he does meet the criteria for a diagnosis of left ear hearing loss disability for VA purposes.  The examiner indicated that the Veteran's current hearing loss is not at least as likely as no caused by or a result of an event in the military service.  The examiner reasoned that hearing thresholds at service enlistment and separation were within normal limits bilaterally.  The examiner noted that the Veteran reported constant bilateral tinnitus that began during military service, but no specific incident or date of onset could be reported.  The examiner opined that the Veteran's tinnitus is not at least as likely as not caused by or a result of military noise exposure.  The examiner reasoned that hearing thresholds at service enlistment and separation were within normal limits bilaterally, and the service treatment records do not reflect any complaints of tinnitus.   

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the VA examiner found that the Veteran's hearing loss/tinnitus were not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal in service/there was no evidence of tinnitus in service.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  It would have been helpful if the examiner brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, and the fact that the examiner did not adequately address the Veteran's lay statements regarding the onset of these disabilities, the Board finds that the Veteran's claims for service connection for bilateral hearing loss and tinnitus should be remanded.  On remand, the RO should send the claims file, to include a copy of this remand, to the July 2013 VA examiner, or suitable substitute, for the purpose of determining whether in-service noise exposure could have both caused the Veteran's tinnitus and caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the examiner who conducted the July 2013 VA audio examination, if the examiner is available.  The examiner must review the claims file and provide an opinion on the following: 

Regardless of the lack of any bilateral hearing loss shown at service separation, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)? 

Regardless of any lack of tinnitus in service, it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is etiologically related to service, to include the conceded noise exposure during service?

The examiner must discuss the Veteran's conceded in-service noise exposure, and his statements that his hearing loss and tinnitus began during service. 

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the July 2013 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




